DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barnley et al. (US 2003/0073502) in view of Blaurock et al. (US 3,700,271).
As to claim 6, please see the text of the rejection in the Office Action dated 29 April 2022. The claim has been amended to recite a tip diameter of each of the outer peripheral teeth of the first rotary shaft being smaller than an inside diameter of the inner peripheral spigot joint surface of the second rotary shaft.
These limitations are suggested by Barnley in view of Blaurock. See Examiner’s modified Fig 1 of Barnley below. The outer peripheral teeth (21) of the first rotary shaft (1) are intended by Barnley to “slide” into shaft 2 during assembly, see [0009]. Barnley [0002] also teaches the shafts are “telescopic.” Thus in order to allow for assembly, the internal surface 19 of shaft 2 must be larger than the exterior surface 21 of shaft 1.
Examiner recognizes the surface 19 is interpreted as a groove, not a spigot surface. However, the spigot surface is obviated by Blaurock. Still, in order for the components to be capable of assembly, a person having ordinary skill in the art at the time the invention was effectively filed would have understood the obviated spigot surface must have a larger inner diameter than the outer diameter of the teeth 19.

    PNG
    media_image1.png
    285
    1036
    media_image1.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barnley et al. (US 2003/0073502) in view of Lingren et al. (US 2016/80230866) and Blaurock et al. (US 3,700,271).
As to claim 5, please see the text of the rejection in the Office Action dated 29 April 2022. The claim has been amended to recite a tip diameter of each of the outer peripheral teeth of the first rotary shaft being smaller than an inside diameter of the inner peripheral spigot joint surface of the second rotary shaft.
These limitations are suggested by Barnley in view of Lingren and Blaurock. See Examiner’s modified Fig 1 of Barnley above. The outer peripheral teeth (21) of the first rotary shaft (1) are intended by Barnley to “slide” into shaft 2 during assembly, see [0009]. Barnley [0002] also teaches the shafts are “telescopic.” Thus in order to allow for assembly, the internal surface 19 of shaft 2 must be larger than the exterior surface 21 of shaft 1. 


Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.
Applicant argues at page 5: 
Barnley does not disclose an inner peripheral spigot joint surface of the second rotary shaft. As such, even if the applied reference were combined, there would have been no resulting in, or appreciation of a benefit of, the claimed relationship between the tip diameter of each of the outer peripheral teeth of the first rotary shaft and the inside diameter of the inner peripheral spigot joint surface of the second rotary shaft.
Examiner disagrees. As described above, the tip diameter 21 of the first rotary shaft must be smaller in diameter than the surface 19, including an obviated spigot surface, of the second rotary shaft. While Applicant argues there would be no appreciated benefit, Examiner disagrees because the appreciated benefit is the requirement that the first rotary shaft be capable of being assembled into the second rotary shaft.
Please note Applicant’s arguments pertain only to claim 6. Claim 6 requires the inner spigot surface and groove for holding a tolerance ring are located on the second rotary shaft. This corresponds to surface 19 of Barnley which Examiner noted was interpreted as a groove, which necessitated the combination with Blaurock to show that grooves are known to be accompanied by spigot surfaces.
However, claim 5 requires the tolerance ring to be placed within a groove in the first rotary shaft. Thus, surface 19 is interpreted as the inner spigot surface of the second rotary shaft. In this case, the surface 19 must still have a diameter larger than the diameter of the teeth 21 in order to allow for assembly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 September 2022